DETAILED ACTION
This office action is responsive to application 16/681,273 filed on November 12, 2019.  Claims 1-33 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on July 14, 2020 was received and has been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nisha Somnath (Reg. L1194) on June 14, 2022.

The claims are amended as follows:

Claim 1, Page 36
Line 1 of Claim 1, insert -- device -- and delete “system” after “detachable imaging”

Claim 10, Page 37
Line 1 of claim 10, delete “9” and insert -- 1 -- after “imaging device of claim”

Claim 14, Page 37
Line 7 of Claim 14, insert -- the -- before “portable computing device”

Claim 29, Page 39
Line 4 of Claim 29, delete “imaging” and insert -- computing -- after “portable”
Line 7 of Claim 29, delete “a” and insert -- the -- before “portable computing device”

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claims 1, 14 and 29, the closest prior art, Fletcher et al. (US 11,129,532) teaches a detachable imaging apparatus (figures 1 and 2) comprising:
	a portable computing device case (see figure 2) configured to be detachably attached to a portable computing device (mobile device, 16, column 5, lines 7-34, column 8, lines 60-65) having a first camera (“camera”, column 5, lines 11-14) and lens having a first focal length (camera lens, 20, column 5, lines 11-14), and 
	an optical lens assembly (optical system, 14, figure 1) attached to the portable computing device case (see column 8, line 66 through column 9, line 16), the optical lens assembly comprising (see figure 1) an objective lens (ophthalmic lens, 28) and a relay lens (relay lens, 26).
	“Smartphone dual camera showdown: Two cameras, different focus” (provided by Applicant along with the IDS filed July 14, 2020) teaches smart phones with dual cameras having coplanar lenses with different respective focal lengths (see pages 1-3).
	However, the prior art of record does not teach nor reasonably suggest, as a whole, a detachable imaging system configured to provide stereoscopic views for a portable computing device having two cameras, the imaging device comprising: a portable computing device case configured to be detachably coupled to a portable computing device that comprises a first camera having a first lens with a first focal length, and a second camera having a second lens having a second focal length longer than the first focal length, wherein the position of the first and second cameras are fixed relative to each other and the first and second lenses are coplanar; and an optical lens assembly detachably coupled to the portable computing device case, the optical lens assembly comprising an objective lens with an objective lens focal length and a relay lens with a relay lens focal length, wherein the relay lens focal length is less than or equal to the second focal length and greater than the first focal length, as recited in claim 1.
	Claims 2-13 are allowed as depending from an allowed claim 1.
	The prior art of record also does not teach nor reasonably suggest, as a whole, an imaging system for generating stereoscopic views, the system comprising: a portable computing device comprising a first camera having a first lens with a first focal length, and a second camera having a second lens with a second focal length that is greater than or equal to the first focal length, wherein the first and the second cameras are adjacent to each other and the first and second lenses are coplanar; and a detachable imaging system comprising a portable computing device case configured to releasably attach to portable computing device and an optical lens assembly configured to be disposed over the first and second camera when the detachable imaging system is coupled to the portable computing device, wherein the portable computing device case has a light emitter mounted thereon that is optically connected to the optical lens assembly, and wherein the optical lens assembly has an objective lens with an objective lens focal length and a relay lens with a relay lens focal length, and wherein the relay lens focal length is less than or equal to the second focal length and greater than the first focal length, as recited in claim 14.
	Claims 15-28 are allowed as depending from an allowed claim 14.
	The prior art of record also does not teach nor reasonably suggest, as a whole, a method for generating stereoscopic views using a dual-camera portable computing device, the method comprising: simultaneously acquiring images using a detachable imaging system disposed over a first camera and a second camera of a portable imaging device, wherein the detachable imaging system comprises an objective lens with an objective lens focal length and a relay lens with a relay lens focal length and is aligned with the objective lens along an imaging axis, wherein the first camera of a portable computing device having a first lens with a first focal length and a second camera of the portable computing device having a second lens with a second focal length that is longer than the first focal length, and wherein the relay lens focal length is less than or equal to the second focal length and greater than the first focal length; generating a first view window on a display of the portable computing device depicting images acquired by the first camera and a second view window on the display depicting images acquired by the second camera; and generating a stereoscopic view by combining the images depicted in the first view window and the second view window, as recited in claim 29.
	Claims 30-33 are allowed as depending from an allowed claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kolachalama et al. (US 2017/0119250) teaches a portable hardware fixture for fundoscopy (see figures 2-5).
Zhou (US 2016/0205298) teaches a portable fundus camera (see figures 2-22).
Nakamura et al. (EP 0717569) teaches a stereoscopic ocular fundus camera (see Abstract).
Hino et al. (US 5,504,542) teaches a stereoscopic retinal camera (see Abstract, figures 1-8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696